Per Curiam:

In the action on the note defendants pleaded a set-off. In submitting the case the court in one instance stated that the defendants claimed a credit on the note. The credit was in fact claimed in the action by reason of an alleged set-off, the character of which was fully stated. Defendants did ask- that 'the set-off should be applied on an acknowledged indebtedness, and therefore the statement that a credit was claimed on thp note was not prejudicial.
No error was committed in placing the burden of proof on the defendants to establish the claimed set-off.
There is no good reason to complain of the rulings on the admission of testimony, nor in denying the motion for a new trial.
The judgment is affirmed.